         Case: 4:20-cv-00047-RP Doc #: 21 Filed: 03/23/21 1 of 1 PageID #: 60




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

KENNETH DWAYNE HARTH, SR.                                                              PLAINTIFF

v.                                                                                No. 4:20CV47-RP

MISSISSIPPI DEPARTMENT OF CORRECTIONS                                               DEFENDANTS


                ORDER DENYING MOTION FOR FORCED SETTLEMENT
                          AND JUDGMENT OF $250,000

       This matter comes before the court on the plaintiff’s Motion [16] for Relief Sought and

Settlement in the Amount of $250,000. As the defendants have not yet appeared in the case, the

instant motion [16] is DENIED.

       SO ORDERED, this, the 23rd day of March, 2021.


                                                      /s/ Roy Percy
                                                      UNITED STATES MAGISTRATE JUDGE
